DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 16 is objected to because of the following informalities:  the limitation “A monitoring unit incorporated a battery system” includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as  “A monitoring unit incorporated in a battery system”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 1 recites the limitation "the monitoring unit" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a monitoring unit".
6.	Claim 1 recites the limitation "the cell voltages" in line 9.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "cell voltages".
7.	Claims 2-14 are rejected as depending from claim 1.
8.	Claim 4 recites the limitation "the plurality of battery modules" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "a plurality of battery modules".
9.	Claim 11 recites the limitation "the input terminals" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "the plurality of input terminals" as there is antecedent basis.
10.	 Claim 11 recites the limitation "the zero voltage" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "a zero voltage".
11.	Claim 12 recites the limitation "the input terminals" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "the plurality of input terminals" as there is antecedent basis.
12.	 Claim 12 recites the limitation "the zero voltage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "a zero voltage".
13.	Claim 12 recites the limitation "the battery cells" in 4.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as  "the plurality of  battery cells" as there is antecedent basis.
14.	Claim 12 recites the limitation "the battery cell" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "a battery cell".
15.	Claim 12 recites the limitation "the input terminals" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  " input terminals".
16.	Claim 13 recites the limitation "the monitoring units" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "the plurality of  monitoring units" as there is antecedent basis.
17.	 Claim 13 recites the limitation "the zero voltage" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "a zero voltage".
18.	Claim 14 recites the limitation "the monitoring units" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "the plurality of  monitoring units" as there is antecedent basis.
19.	Claim 14 recites the limitation "the identifiers" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "identifiers".
20.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
21.	Claim 15 recites the limitation "the monitoring unit" in line 27.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as  "a monitoring unit".
Claim Rejections - 35 USC § 102
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


24.	Claim(s) 1, 4, 9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (US 2014/0354291) as cited in IDS dated 7/13/22.
Regarding claim 1, Kikuchi discloses a battery system (abstract, Fig. 1) comprising: an assembled battery having a plurality of battery cells connected in series(battery module 9, Fig. 1, [0035], [0042]); a plurality of monitoring units each including a plurality of input terminals to receive a cell voltage across each of the plurality of battery cells(battery monitoring device BM1-BM4, Figs. 1-4, [0044]-[0045], [0060]-[0066]); and an identifier generation unit configured to generate, for each of the plurality of monitoring units, an identifier of a monitoring unit based on cell voltages received by the monitoring unit, of respective ones of the plurality of battery cells(address assignment, Figs. 7 & 8, [0096]-[0114]).
Regarding claim 4, Kikuchi discloses all of the claim limitations as set forth above. Kikuchi further discloses  a number of input terminals in each of a plurality of monitoring units is greater than a sum of a number of inter-cell connection points and a number of inter-module connection points for a corresponding one of the plurality of battery modules(Fig. 2).
Regarding claim 9, Kikuchi discloses all of the claim limitations as set forth above. Kikuchi further discloses further comprising a controller configured to recognize each of the plurality of monitoring units based on a difference in voltage across each battery cell caused by a difference in state of charge([0066]).
Regarding claim 14, Kikuchi discloses all of the claim limitations as set forth above. Kikuchi further discloses further comprising a controller configured to communicate with each monitoring unit(microcomputer 30, abstract,  Fig. 1), the controller comprising: a storage unit configured to store a map associating the plurality of monitoring units with  identifiers (storage region 30A, Fig. 7, [0106]-[0114]); an identifier acquiring unit configured to acquire the identifier from the identifier generation unit; and an identification unit configured to search the map for the identifier acquired by the identifier acquiring unit to identify the monitoring unit([0106]-[0114]).
Claim Rejections - 35 USC § 103
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
27.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2014/0354291) as cited in IDS dated 7/13/22 as applied to claim 1 above, in view of Kitahara et al. (US 2014/0232413) as cited in IDS dated 8/12/22.
Regarding claim 5, Kikuchi discloses all of the claim limitations as set forth above. Kikuchi discloses a voltage detection circuit 122 has a circuit which converts each inter-terminal voltage of each of the battery cells BC1 to BC4 into a digital value and this voltage is used for self diagnosis or the like, or is transmitted to the microcomputer 30 illustrated in FIG. 1 ([0064], Figs. 1 & 3) but does not explicitly disclose further comprising a voltage classification unit configured to determine whether a terminal voltage at a respective pair of input terminals among the plurality of input terminals is higher than a predetermined threshold voltage.
	Kitahara teaches the battery voltage detection device has a monitoring section having a voltage detector that detects the voltages of the battery cells, wherein the monitoring section monitors the voltages of the battery cells based on a detection result of the voltage detector, and a plurality of voltage input terminals connected to the monitoring section(abstract). Kitahara teaches the abnormality determination unit 1 b calculates a difference ΔV between the net total battery cell voltage Vtn and the total value Vis (step X7 of FIG. 2), and determines whether or not the difference ΔV is greater than or equal to a predetermined threshold value Vh (step X8)([0069]).
	It would have been obvious to one of ordinary skill in the art to provide in the battery system of Kikuchi, a voltage classification unit configured to determine whether a terminal voltage at a respective pair of input terminals among the plurality of input terminals is higher than a predetermined threshold voltage as taught by Kitahara as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Double Patenting
28.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
29.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
30.	Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,424,493. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 15 recites a controller incorporated in a battery system that is similar in structure to the battery system recited in claims 1-6 of U.S. Patent No. 11,424,493.  Similarly instant claim 16 recites a monitoring unit incorporated in a battery system that is similar in structure to the battery system recited in claims 1-6 of U.S. Patent No. 11,424,493.  
Allowable Subject Matter
31.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1-14 is overcome.
In particular, the allowable limitation is  the assembled battery includes a plurality of battery modules connected in series, each of the plurality of battery modules including two or more of the plurality of battery cells, and the plurality of input terminals in each of the plurality of monitoring units includes a set of two or more input terminals that are commonly connected to an inter-cell connection point or an inter-module connection point.
In the instant invention, the battery cells 22 associated with each monitoring unit K for acquiring cell voltages VC include a different number of battery cells 22 provided between the battery cells 22 at the highest voltage end and the connection point PS to which the specific terminal pair CTP is connected([0066] US 2022/0352569). In this structure, when each monitoring unit K acquires the cell voltages VC at the battery cells 22 and also the zero voltage VZ through the specific terminal pair CTP commonly connected to the connection point PS, the monitoring unit K can generate a different identifier ID based on the position of the specific terminal pair CTP([0066]).
Kikuchi discloses the assembled battery includes a plurality of battery modules connected in series, each of the plurality of battery modules including two or more of the plurality of battery cells(Fig. 1), and the plurality of input terminals in each of the plurality of monitoring units includes a set of two or more input terminals(Fig. 2) but does not disclose, teach or render obvious a set of two or more input terminals that are commonly connected to an inter-cell connection point or an inter-module connection point.
32.	 Claim 3 is objected to as being dependent upon allowable claims, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1-14 is overcome.
33.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims  and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1-14 is overcome.
In particular, the allowable limitation is the identifier generation unit is configured to generate, for each of the plurality of monitoring units, the identifier of the monitoring unit based on a result of determination made by the voltage classification unit.
In the instant invention, in step S34, the monitoring unit K determines whether each terminal voltage is larger than a predetermined threshold voltage VA([0029]). The threshold voltage VA is a predetermined constant value, such as 0.5 V([0029]). For a terminal voltage larger than the threshold voltage VA, the monitoring unit K determines the terminal voltage as a cell voltage VC and associates the terminal voltage with an identification symbol 1([0029]). For a terminal voltage smaller than the threshold voltage VA, the monitoring unit K determines the terminal voltage as a zero voltage VZ and associates the terminal voltage with an identification symbol 0([0029]).
Kikuchi does not disclose, teach or render obvious the identifier generation unit is configured to generate, for each of the plurality of monitoring units, the identifier of the monitoring unit based on a result of determination made by the voltage classification unit.
34.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1-14 is overcome.
In particular, the allowable limitation is  a position of a pair of input terminals among the plurality of input terminals, having the terminal voltage lower than the predetermined threshold voltage, differs from one monitoring unit to another.
In the instant invention, in step S36, each identifier ID is generated based on the position of the identification symbol 0, or in other words, the position of the specific terminal pair CTP for acquiring the zero voltage VZ([0030]). The position of the specific terminal pair CTP in the connector 34 varies among the monitoring units K([0030]).
Kikuchi does not disclose, teach or render obvious a position of a pair of input terminals among the plurality of input terminals, having the terminal voltage lower than the predetermined threshold voltage, differs from one monitoring unit to  another. 
35.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1-14 is overcome.
In particular, the allowable limitation is  the identifier generation unit is configured to assign an identification symbol to the terminal voltage at the respective pair of input terminals among the plurality of input terminals, based a result of determination made by the voltage classification unit.
In the instant invention, this structure enables the identifiers ID associated with the monitoring units K to have an identification symbol 0 at different positions, thus allowing each monitoring unit K to generate a different identifier ID based on the position of its specific terminal pair CTP([0050]).
Kikuchi does not disclose, teach or render obvious the identifier generation unit is configured to assign an identification symbol to the terminal voltage at the respective pair of input terminals among the plurality of input terminals, based a result of determination made by the voltage classification unit.
36.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1-14 is overcome.
In particular, the allowable limitation is  the identifier generation unit is configured to generate, for each of the plurality of monitoring units, the identifier of the monitoring unit based on an order of the plurality of input terminals in the monitoring unit.
In the instant invention, the monitoring unit K generates an identifier ID composed of the identification symbols assigned to the terminal voltages in step S34, with the identification symbols arranged in order from the terminal CN1 to the terminal CN21 of the connector 34([0030]).
Kikuchi does not disclose, teach or render obvious the identifier generation unit is configured to generate, for each of the plurality of monitoring units, the identifier of the monitoring unit based on an order of the plurality of input terminals in the monitoring unit.
37.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1-14 is overcome.
In particular, the allowable limitation is  the assembled battery includes a plurality of battery modules each including two or more of the battery cells and connected in series via a connection member, the plurality of  input terminals in each of the plurality of monitoring units include one specific terminal pair for acquiring a zero voltage, the specific terminal pair in each of the plurality of monitoring units is connected to both ends of the connection member, whereby the plurality of monitoring units each acquire a terminal voltage across the connection member as the zero voltage.
In the instant invention, one of the 20 terminal pairs CT included in the connector 34 is connected to both ends of the corresponding wire W and acquires the terminal voltage across the wire W as a zero voltage VZ([0024]).
Kikuchi discloses the assembled battery includes a plurality of battery modules each including two or more of the battery cells and connected in series via a connection member(Fig. 1), but does not disclose, teach or render obvious the plurality of input terminals in each of the plurality of monitoring units include one specific terminal pair for acquiring a zero voltage, the specific terminal pair in each of the plurality of monitoring units is connected to both ends of the connection member, whereby the plurality of monitoring units each acquire a terminal voltage across the connection member as the zero voltage.
38.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1-14 is overcome.
In particular, the allowable limitation is the plurality of input terminals in each of the plurality of monitoring units include one specific terminal pair for acquiring a zero voltage, and for each of the plurality of monitoring units, the plurality of battery cells from which the cell voltages are acquired include a different number of battery cells provided between a battery cell at a highest voltage end or at a lowest voltage end, and a connection point between a pair of battery cells to which the plurality of input terminals of the specific terminal pair are commonly connected, whereby each monitoring unit has the specific terminal pair at a different position.
In the instant invention, for each monitoring unit K, the number of battery cells 22 may be specified between the battery cells 22 at the highest voltage end and the connection point PS to which the specific terminal pair CTP is connected, and also the number of battery cells 22 may be specified between the battery cells 22 at the lowest voltage end and the connection point PS to which the specific terminal pair CTP is connected[0085]).
Kikuchi does not disclose, teach or render obvious the plurality of  input terminals in each of the plurality of monitoring units include one specific terminal pair for acquiring a zero voltage, and for each of the plurality of monitoring units, the plurality of battery cells from which the cell voltages are acquired include a different number of battery cells provided between a battery cell at a highest voltage end or at a lowest voltage end, and a connection point between a pair of battery cells to which the plurality of input terminals of the specific terminal pair are commonly connected, whereby each monitoring unit has the specific terminal pair at a different position.
39.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1-14 is overcome.
In particular the allowable limitation is each of the plurality of monitoring units acquires an identical number of terminal voltages and is associated with a different number of battery cells from which the terminal voltages are acquired, and in each of the plurality of  monitoring units, a zero voltage is input at every terminal pair configured to acquire no terminal voltage from the battery cells, whereby each monitoring unit has a different number of specific terminal pairs.
In the instant invention,  each of the monitoring units K included in the battery system 100 has a different number of specific terminal pairs CTP in the connector 34([0076]). More specifically, each monitoring unit K acquires the same number of terminal voltages and acquires cell voltages VC from a different number of battery cells 22([0076]). All terminal pairs CT that acquire no cell voltage VC acquire the zero voltage VZ. Thus, each monitoring unit K can generate a different identifier ID based on the number of specific terminal pairs CTP([0076]).
Kikuchi does not disclose, teach or render obvious each of the plurality of monitoring units acquires an identical number of terminal voltages and is associated with a different number of battery cells from which the terminal voltages are acquired, and in each of the plurality of monitoring units, a zero voltage is input at every terminal pair configured to acquire no terminal voltage from the battery cells, whereby each monitoring unit has a different number of specific terminal pairs.
40.	The following is a statement of reasons for the indication of allowable subject matter and would be allowable when the rejection  on the ground of nonstatutory double patenting set forth in this Office Action on claim 15 is overcome: the invention in independent claim 15 is directed to a controller incorporated in a battery system, the battery system comprising: an assembled battery having a plurality of battery cells connected in series; and a plurality of monitoring units each including a plurality of input terminals to receive a cell voltage from both ends of each of the plurality of battery cells, wherein each of the plurality of monitoring units comprises a voltage classification unit configured to classify a terminal voltage between each pair of the plurality of input terminals as the cell voltage or as a zero voltage, the zero voltage being a terminal voltage of substantially zero, the plurality of input terminals in each of all or all but one of the plurality of monitoring units include at least one specific terminal pair for acquiring the zero voltage at a different position and/or include a different number of specific terminal pairs for acquiring the zero voltage, the each of the plurality of monitoring units further comprises an identifier generation unit configured to generate an identifier based on either the position of the at least one specific terminal pair or the number of specific terminal pairs, wherein the controller is configured to communicate with the each of the plurality of monitoring units, the controller comprising: a storage unit configured to store a map associating the plurality of monitoring units with identifiers; an identifier acquiring unit configured to acquire the identifier from the each of the plurality of monitoring units; and an identification unit configured to search the map for the identifier acquired by the identifier acquiring unit to identify a monitoring unit from which the identifier is acquired.
	Kikuchi discloses a controller incorporated in a battery system(microcomputer 30, abstract, Fig. 1), the battery system comprising: an assembled battery having a plurality of battery cells connected in series (battery module 9, Fig. 1, [0035], [0042]); and a plurality of monitoring units each including a plurality of input terminals to receive a cell voltage from both ends of each of the plurality of battery cells (battery monitoring device BM1-BM4, Figs. 1-4, [0044]-[0045], [0060]-[0066]), wherein the controller is configured to communicate with the each of the plurality of monitoring units (microcomputer 30, abstract,  Fig. 1), the controller comprising: a storage unit configured to store a map associating the plurality of monitoring units with identifiers (storage region 30A, Fig. 7, [0106]-[0114]); an identifier acquiring unit configured to acquire the identifier from the each of the plurality of monitoring units; and an identification unit configured to search the map for the identifier acquired by the identifier acquiring unit to identify a monitoring unit from which the identifier is acquired ([0106]-[0114]) but does not disclose, teach or render obvious wherein each of the plurality of monitoring units comprises a voltage classification unit configured to classify a terminal voltage between each pair of the plurality of input terminals as the cell voltage or as a zero voltage, the zero voltage being a terminal voltage of substantially zero, the plurality of input terminals in each of all or all but one of the plurality of monitoring units include at least one specific terminal pair for acquiring the zero voltage at a different position and/or include a different number of specific terminal pairs for acquiring the zero voltage, the each of the plurality of monitoring units further comprises an identifier generation unit configured to generate an identifier based on either the position of the at least one specific terminal pair or the number of specific terminal pairs.
41.	The following is a statement of reasons for the indication of allowable subject matter and would be allowable when the objection and rejection  on the ground of nonstatutory double patenting set forth in this Office Action on claim 16 are overcome: the invention in independent claim 16 is directed to a monitoring unit incorporated in a battery system, the battery system comprising an assembled battery formed of a plurality of battery modules each including two or more of battery cells and connected in series, the monitoring unit comprising: a plurality of input terminals to receive a cell voltage from both ends of each of the two or more of battery cells included in a corresponding one of the plurality of battery modules, a voltage classification unit configured to classify a terminal voltage between each pair of the plurality of input terminals as the cell voltage or as a zero voltage, the zero voltage being a terminal voltage of substantially zero, wherein the plurality of input terminals in the monitoring unit include at least one specific terminal pair for acquiring the zero voltage at a different position and/or include a different number of specific terminal pairs for acquiring the zero voltage, the monitoring unit further comprises an identifier generation unit configured to generate an identifier based on either the position of the at least one specific terminal pair or the number of specific terminal pairs. The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 40 above and apply herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724